EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Nagy, Reg. No. 37,896, on 8/10/2022.
The claims have been amended as follows: 

1. (Currently Amended) A method for generating a plurality of hardware solutions, the method comprising: 
electronically obtaining a restricted search space defined by a Backus-Naur form (BNF) representation of a computer programming language, 
the restricted search space being restricted to implement a target functionality representing patterns of electronic behavior inherent to one or more linear feedback shift registers (LFSRs) to implement the plurality of hardware solutions; 
inputting the restricted search space to grammatical evolution tool; [[and]] 
electronically mutating expressions of the plurality of hardware solutions via the grammatical evolution tool by electronically applying evolutionary criteria to the restricted search space to form a number of autonomous pseudo-random seed generators (APRSGs) for the one or more LFSRs to implement the plurality of hardware solutions and to facilitate a set variation of starting states across the hardware solutions; and
integrating the plurality of hardware solutions into corresponding embedded computing devices comprising the one or more LFSRs.

12. (Cancelled)

13. (Currently Amended) The method of claim [[12]] 1, wherein the grammatical evolution tool comprises PonyGE2.

16. (Currently Amended) An apparatus comprising: 
one or more processors coupled to a memory, the one or more processors to: 
electronically obtain a restricted search space to be defined by a Backus-Naur form (BNF) representation of a computer programming language, 
the restricted search space being restricted to implement a target functionality representing patterns of electronic behavior inherent to one or more linear feedback shift registers (LFSRs) to implement the plurality of hardware solutions; 
inputting the restricted search space to grammatical evolution tool; [[and]] 
electronically mutating expressions of the plurality of hardware solutions via the grammatical evolution tool by electronically applying evolutionary criteria to the restricted search space to form a number of autonomous pseudo-random seed generators (APRSGs) for the one or more LFSRs to implement the plurality of hardware solutions and to facilitate a set variation of starting states across the hardware solutions; and
integrating the plurality of hardware solutions into corresponding embedded computing devices comprising the one or more LFSRs.

19. (Currently Amended) A non-transitory storage medium having instructions executable by a processor to: 
electronically obtain a restricted search space to be defined by a Backus-Naur form (BNF) representation of a computer programming language,
the restricted search space being restricted to implement a target functionality representing patterns of electronic behavior inherent to one or more linear feedback shift registers (LFSRs) to implement the plurality of hardware solutions; 
inputting the restricted search space to grammatical evolution tool; [[and]] 
electronically mutating expressions of the plurality of hardware solutions via the grammatical evolution tool by electronically applying evolutionary criteria to the restricted search space to form a number of autonomous pseudo-random seed generators (APRSGs) for the one or more LFSRs to implement the plurality of hardware solutions and to facilitate a set variation of starting states across the hardware solutions; and
integrating the plurality of hardware solutions into corresponding embedded computing devices comprising the one or more LFSRs.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is “Generating high quality pseudo random number using evolutionary methods” by Poorghanad et al., “Ponyge2: grammatical evolution in python” by Fenton et al., and Krieg et al. (US 2020/0042662). 
Poorghanad et al. discloses applying a genetic algorithm (i.e. an evolutionary method) to the output(s) of a set of LFSRs, comprising e.g. performing tests on the proportion of ones and zeros, in order to increase the period and the quality of randomness in the final output.  Krieg et al. (US 2020/0042662) discloses searching a netlist or register transfer level model of a hardware system by converting it to a pattern graph specification language (PGSL), which is more efficiently searchable for a functional primitive such as an LFSR.  Fenton et al. generally discloses the operation of PonyGE2, an open source software tool which implements Grammatical Evolution, wherein Backus-Naur form is used to describe the output language to be produced by the system.
However, none of the references teach obtaining a restricted search space defined by a Backus-Naur form (BNF) representation of a computer programming language, and applying evolutionary criteria to the search space to form autonomous pseudo-random seed generators (APRSGs) for one or more LFSRs to generate a variation of starting states across hardware solutions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182